DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bakula (US-6053332) in view of Bakula (US-2015/0202658) and in further view of Seyffert (WO-0119492).

Referring to claims 1. Bakula discloses a “Method of Fabricating Undulating Screen For Vibratory Screening Machine”. See Figs. 1-36 and respective portions of the specification. Bakula further discloses a screen assembly (10, Fig. 1) comprising a support (perforated plate, 11, Fig. 1) having a first side (14,) a second side (15) and support surfaces (20, 21) intermediate and connected to at least portions of said first and second sides; a screen (screen assembly (25), Fig.1 ) overlying and adhered to at least a portion of said support surfaces, said screen comprising an undulating portion (Col. 5 l. 21-23). Bakula doesn’t explicitly disclose a screen comprising a planar portion 

Referring to claim 2. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support comprises a first end (edge 12, Fig. 1) and a second end (edge 13, Fig. 1), said first and second ends cooperating with said first and second sides to form a frame (Fig. 1 - see how the edges 12, 13,14, 15 work together to form a frame), said support surfaces being bounded by and connected to at least portions of said frame (col. 4, In. 36-40; describing strips 20 extending between edges 12, 13).

Referring to claim 3. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support surfaces comprise a perforate plate (col. 4, In. 32-36; describing a perforated metal plate 11).

Referring to claim 4. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein the perforations of said perforate plate are staggered (Fig. 1 - see how the apertures 19 of the plate 11 are staggered from row to row).

Referring to claim 5. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support surfaces are formed by a plurality of strips (strip-like portions 21, Fig. 1) having first and second ends (Fig. 1 - see the two ends of the strips 21 extending between the strips 20), but does not explicitly teach extending from and connected to said first and second sides of said frame, said first ends being connected to said first sides, and said second ends being connected to said second sides. However, reversal and reorganization of parts is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have rotated the plurality of strips of Bakula such that the elongated strips (20, Fig. 1) stretch between the first and second sides in order to better support the screen.

Referring to claim 6. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support surfaces are formed by a 

Referring to claim 7. Bakula teaches a screen assembly (screen assembly 10, Fig. 1) comprising:a support (perforated plate 11, Fig. 1) having a first side (edge 12, Fig. 1), a second side (edge 13, Fig. 1; col. 4, In. 32-36; describing a perforated metal plate having edges 12, 13) and support surfaces (metal strips 20, 21, Fig. 1; col. 4, In. 36-40; describing the strips 20 extending between edges 12, 13) intermediate and connected to at least portions of said first and second sides; a screen (screen subassembly 25, Fig. 1; col. 5, In. 21-25; describing the underside of a screen subassembly 25 being bonded to the plate 11) overlying and adhered to at least a portion of said support surfaces, said screen comprising an undulating portion (col. 5, In. 21-23; describing screen subassembly 25 forming an undulating curved shape); but 

Referring to claim 8. Bakula in view of Seyffert teaches the combination as described above.  Bakula further teaches wherein said support comprises a first end (edge 14, Fig. 1) and a second end (edge 15, Fig. 1), said first and second ends cooperating with said first and second sides to form a frame (Fig. 1 - see how the edges 12, 13, 14, 15 work together to form a frame), said support surfaces being bounded by and connected to at least portions of said frame (col. 4, In. 36-40; describing strips 20 extending between edges 12, 13).

Referring to claim 9. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support surfaces comprise a perforate plate (col. 4, In. 32-36; describing a perforated metal plate 11).

Referring to claim 10. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein the perforations of said perforate plate are staggered (Fig. 1 - see how the apertures 19 of the plate 11 are staggered from row to row).

Referring to claim 11. Bakula in view of Seyffert teaches the combination as described above. Bakula further teaches wherein said support surfaces are formed by a plurality of strips (elongated strip-like members 20, Fig. 1) having first and second ends (Fig. 1 - see the left and right ends of the strips 20) and extending from and connected to said first and second sides of said frame (col. 4, In. 36-40; describing the strips 20 extending between the edges 12,13), said first ends being connected to said first sides .

Claims 15-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seyffert (WO-0119492) in view of Bakula (US-6053332) and in further view of Bakula (US-2015/0202658). 


Referring to claim 15. Seyffert teaches a screen (screen assembly 100, Fig. 1A) comprising: a screen section having a first side (Fig. 1A - see the first side near portion 3) and a second side (Fig. 1A - see the second side near portion 5) and forming a screening area, said screening area comprising alternating portions of ridge screening material (series of ridges 1, 2, Fig. 1) and substantially planar screening material (flat areas 3, 5, 7, Fig. 1A), wherein when an ridge portion is disposed generally intermediate said first and second sides, said ridge portion forms first and second borders (Fig. 1A - see the top and bottom borders of series of ridges 1), and there is a first substantially planar portion (flat area 3, Fig. 1A -see how the flat area 3 extends from the border of the series of ridges 1 to the side of the screen section) extending from said first border of said undulating portion toward said first side, and a second substantially planar portion (flat area 7, Fig. 1A - see how the flat area 7 extends from the border of the series of ridges 1 towards the opposite side of the screen section) extending from said second border of said ridge portion toward said second side, and wherein when a 

Referring to claim 16. Seyffert in view of Bakula teaches the combination as described above. Seyffert doesn’t explicitly teach wherein when said undulating portion is intermediate said first and second sides, said undulating portion comprises from about 20 to about 50% of said screening area and said planar portions comprise from about 40 to about 70% of said screening area. However, while Turbo is silent as to the percentage of the screening area taken up by either the planar portions or the undulating portion, routine experimentation and ordinary design principles are within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person 

Referring to claim 17. Seyffert in view of Bakula teaches the combination as described above. Seyffert doesn’t explicitly teach wherein when said planar portion is intermediate said first and second sides, said planar portion comprises from about 20 to about 50% of said screening area and said undulating portions comprise from about 40 to about 70% of said screening area. However, while Turbo is silent as to the percentage of the screening area taken up by either the planar portions or the undulating portion, routine experimentation and ordinary design principles are within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized routine experimentation to alter the relative sizes of the planar portion and the undulating portion in order to best meet the needs of a specific situation.

Referring to claim 18. Seyffert in view of Bakula teaches the combination as described above. Bakula further teaches wherein said screening material comprises multiple layers of screening material having different mesh sizes (col. 5, In. 5-17; describing the screen assembly 25 being composed of a coarse mesh screen 27, a fine mesh screen 29, and a finer mesh screen 30). It would have been obvious to a person or ordinary skill in the art at the time of the invention to modify the apparatus of Seyffert in view of the teachings of Bakula to arrive at the claimed invention wherein the 

Referring to claim 19. Seyffert in view of Bakula teaches the combination as described above. Seyffert doesn’t explicitly teach wherein layers are bonded to one another. Bakula teaches wherein said layers are bonded to one another (col. 5, In. 5-9; describing the layers of the screen being bonded together).  This variation is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Seyffert as taught by Bakula. 

Referring to claims 20-21, 23. Seyffert in view of Bakula teaches the combination as described above in detail. Seyffert doesn’t disclose wherein the amplitudes of at least one of first and second undulating portions varies from one of said first and second borders, towards one of said first and second sides, wherein the crests fo the undulations of the undulating portion increase toward the first side, the crest of the undulations of said second undulation portion increase from said second border toward the second side or wherein the crests of undulations of said first and second undulating portions vary in amplitude. Bakula as disclosed above discloses wherein the configuration of the screen can be multiple different configurations consisting of undulating and planar portions and various size openings and configurations depending .

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655